
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. McClintock (for
			 himself, Mr. Lankford,
			 Mr. Walsh of Illinois,
			 Mr. Kingston,
			 Mr. King of Iowa,
			 Mr. Graves of Georgia,
			 Mr. Stutzman,
			 Mr. Wilson of South Carolina,
			 Mr. Flores,
			 Mr. Duncan of South Carolina,
			 Mr. Labrador, and
			 Mr. Campbell) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States prohibiting the United States government from increasing
		  its debt except for a specific purpose by law adopted by three-fourths of the
		  membership of each House of Congress.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The United States government may not
				increase its debt except for a specific purpose by law adopted by three-fourths
				of the membership of each House of Congress.
					2.This article shall take effect beginning
				ten years after its ratification.
					.
		
